TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00103-CV


Kameron Williams, Appellant


v.


Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT

NO. 214,846-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N


	Appellant Kameron Williams filed a first amended notice of appeal with the trial
court on February 14, 2007, the last volume of the clerk's record was filed on March 9, 2007, and
final volume of the reporter's record was filed on March 27, 2007.  Appellant's brief was therefore
due on April 16, 2007.  See Tex. R. App. P. 38.6(a).  The brief has not been received and no
extension of time has been requested or granted.  On June 21, 2007, this Court sent notice that the
brief was overdue to appellant's appointed counsel, Pauline Wiseman Stevens.  To date, counsel has
not responded to this Court's notice that the brief is overdue.
	The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to pursue her appeal, whether she is indigent and, if she is, whether her appointed
counsel has abandoned this appeal.  See Tex. R. App. P. 38.8(a)(2) see also Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations, and a supplemental
record from this hearing--including copies of all findings and orders and a transcription of the court
reporter's notes--shall be forwarded to the clerk of this Court no later than August 20, 2007.  See
Tex. R. App. P. 38.8(b)(3).


					__________________________________________
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Abated
Filed:   July 20, 2007